DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a wire feeding unit configured to feed a wire” 
“a binding unit configured to twist the wire” 
“a curl guide configured to curl the wire” 
“an inductive guide configured to guide the wire” 
“a retraction guide part configured to retract the wire” in claim 1.

“a wire feeding unit configured to feed a wire” is interpreted as element 3A from the figures and equivalents thereof.
“a binding unit configured to twist the wire” is interpreted as element 7A from the figures and equivalents thereof.
“a curl guide configured to curl the wire” is interpreted as element 50 from the figures and equivalents thereof.
“an inductive guide configured to guide the wire” is interpreted as element 51A from the figures and equivalents thereof.
“a retraction guide part configured to retract the wire” is interpreted as element 54A,B,DR,CF from the figures and equivalents thereof. Examiner interprets that this is a gap.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a retraction guide part configured to retract the wire to a downstream side of the binding unit with respect to a feeding direction of the wire that is fed by the wire feeding unit in a direction of curling the wire by the curl guide.” It is unclear what the retraction guide part is configured to do. Based on the figures, it seems like it is a gap 54 provided on the curl guide 50 that would allow the wire to retract toward/through when there is an obstacle blocking the passage of the wire passing to the inductive guide 51A. The limitation above seems like it is a part (obstacle) that causes the retraction of the wire to a feeding direction. Clarification is required. For the purpose of examination, the limitation is interpreted as best understood.
Claim 6 recites the limitation “configured to communicate.” It is unclear how the retraction guide part (a gap) is configured to communicate with an outside of the curl guide. Does it mean that the retraction guide part is “configured to be connected with” or “configured to be guided toward” with an outside of the curl guide?


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kusakari (US 20090283168).
As best understood, regarding claim 1, Kusakari discloses a binding machine (Fig. 1-8: 1) comprising: a wire feeding unit (10) configured to feed a wire (5) to be wound on an object (7) to be bound;  a binding unit (Fig. 6a-c &[0053] twisting device) configured to twist the wire wound on the object to be bound; a curl guide (6) configured to curl the wire being fed by the wire feeding unit; an inductive guide (9) configured to guide the wire curled by the curl guide toward the binding unit; and a retraction guide part (see Fig. 5: a gap is annotated below) 

    PNG
    media_image1.png
    451
    544
    media_image1.png
    Greyscale

Regarding claim 2, Kusakari discloses the binding machine according to Claim 1, wherein the retraction guide part is provided to the curl guide (see Fig. 5).  
Regarding claim 3, Kusakari discloses the binding machine according to Claim 1, wherein the retraction guide part is provided on a radially outer side (20 is where wire passes, the 
Regarding claim 4, Kusakari discloses the binding machine according to Claim 1, wherein the retraction guide part is provided on an axially outer side (wire passes 20, retraction guide part has wider gap which means it is provided on an axially outer side than the wire loop) of a loop to be formed by the wire curled by the curl guide.  
Regarding claim 5, Kusakari discloses the binding machine according to Claim 1, wherein the retraction guide part is provided at a tip end (see Fig. 5) of the curl guide with respect to the feeding direction of the wire that is fed by the wire feeding unit in the direction of curling the wire by the curl guide.  
As best understood, regarding claim 6, Kusakari discloses the binding machine according to Claim 1, wherein the retraction guide part is configured to communicate with (retraction guide part is connected with the outside of the curl guide- see Fig. 5) an outside of the curl guide.  
Regarding claim 7, Kusakari discloses the binding machine according to Claim 1, wherein the curl guide comprises: a first guide plate (shown below); a second guide plate (shown below); and a third guide plate (shown below) located between the first and second guide plates, and wherein the first and second guide plates protrude further than the third guide plate toward a downstream side (out of the pg. of Fig. 5) with respect to the feeding direction of the wire that is fed by the wire feeding unit in the direction of curling the wire by the curl guide, and wherein the retraction guide part is provided to the third guide plate located between the first and second guide plates.  

    PNG
    media_image2.png
    575
    828
    media_image2.png
    Greyscale

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Although Kusakari teaches a first guide plate, second guide plate, a third guide plate located between the first and second guide plates, and wherein the retraction guide part is provided between the first and second guide plates on both sides of the third guide plate as shown in claim 7 rejection above, the closest prior art Kusakari fails to disclose or render obvious a binding machine comprising “wherein the third guide plate protrudes further than the first and second guide plates toward a downstream side with respect to the feeding direction of the wire that is fed by the wire feeding unit in the direction of curling the wire by the curl guide..." as set forth in claim 8. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. 

Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160031575 teaches a similar binding machine with multiple wire loops.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        




/GREGORY D SWIATOCHA/            Primary Examiner, Art Unit 3799